—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Broomer, J.), rendered April 29, 1991, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant was convicted of robbery in the first degree arising from an incident which occurred on September 4, 1990, when the defendant and another forcibly stole $800 from the complainant at the intersection of Broadway and Stockdon Street in Brooklyn. Three days later, the complainant spotted the defendant on the street and contacted the police. Shortly thereafter, the complainant positively identified the defendant to the police and the defendant was arrested.
The defendant contends that he was denied a fair trial because the trial court allowed the prosecution to introduce the defendant’s Grand Jury testimony as part of the case-in-chief. However, the defendant did not object to the admission of his Grand Jury testimony at trial, and thus the claimed evidentiary error is unpreserved for appellate review (see, CPL *598470.05 [2]; People v Donovan, 59 NY2d 834). In any event, the Grand Jury testimony was properly admitted as an admission by the defendant (see, People v Koestler, 176 AD2d 1207).
We have reviewed the defendant’s remaining contentions and find them to be without merit. Thompson, J. P., Rosenblatt, Miller and Ritter, JJ., concur.